Citation Nr: 1818481	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  10-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's Accredited Representative



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1968 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which implemented the Board's October 2008 decision granting service connection for PTSD and assigning an initial noncompensable evaluation effective June 4, 2003, the date of the claim.  The Veteran appealed the initial rating assigned and was subsequently granted a 30 percent initial disability rating by way of an April 2017 rating decision.  As 30 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 30 percent assigned, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The matter of whether a TDIU is warranted also remains on appeal as it was previously deemed part and parcel of the claim for a higher initial rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's representative appeared on his behalf at the May 2012 Travel Board hearing.  A transcript is within the record before the Board.

In May 2013 and October 2017, the Board remanded these claims for additional evidentiary development.  Unfortunately, for the reasons provided below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial rating for PTSD higher than 30 percent and seeking a TDIU.  In the interest of efficiency, the Board is not restating the factual history of this case, as it was provided in detail at the time of the October 2017 Board Remand.  The remand directives included seeking an addendum opinion from the March 2017 VA examiner, or another VA psychiatrist or appropriate clinician if that examiner was not available.  The examiner was asked to clarify whether the Veteran's alcohol dependence in remission is a complication of his service-connected PTSD or whether it is a separate diagnosis.  The examiner was specifically asked to discuss specific treatment records, aspects of the Veteran's history, or to provide examples to support the determination.  The examiner was also asked to comment specifically on the VA examination reports of April 2008, February 2009, and January 2011, private hospitalization records, VA hospitalization records, and the characterization of the Veteran's symptoms in those records.  The examiner was also asked to provide an opinion as to whether the Veteran's PTSD and attendant symptoms substantially impact his ability to maintain gainful employment consistent with his education and occupational history, supported by examples and analysis.  Finally, the examiner was asked to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

In October 2017, a VA examiner noted review of the Veteran's claims file and treatment records.  The examiner restated the opinion of the March 2017 VA examiner to indicate that the Veteran's diagnosis of PTSD is at least as likely as not caused by his military service.  The October 2017 report also noted the March 2017 notations that the Veteran indicated the severity and intensity of the symptoms "fluctuate," but that the Veteran noted "I'm coping overall better."  The October 2017 report also noted the March 2017 opinion that the Veteran's diagnosis of Alcohol Use Disorder, in remission, is less likely as not (less than 50/50 probability) caused by or a result of his military service, but went on to say, "It is the opinion of this examiner that the Veteran's Alcohol Use Disorder is a misguided attempt to cope with the symptoms related to his trauma exposure and related PTSD symptoms."  No further elaboration was provided and there was no discussion of the various findings in earlier records, as was required by the Board's remand.

The October 2017 examiner went on to confirm review of the documentation from the Veteran's previous evaluations including private psychiatric hospitalization and VA hospitalization and to find, "The symptom presentation he is currently experiencing is consistent with a diagnosis of PTSD.  His report of symptoms has been consistent throughout his various evaluations and hospitalizations.  It continues to be the opinion of this examiner that the Veteran meets the requisite criteria for a diagnosis of PTSD."

Finally, the October 2017 examiner opined that the Veteran's degree of occupational and social impairment is "likely to  result in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  Although, he is generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

Thus, the October 2017 opinion confirmed the Veteran's diagnosis of PTSD and its relationship to service, two facts which were already established and were not a part of the Board's remand instructions.  The opinion did not clarify the earlier findings, as required.  Moreover, the opinion did not include a discussion of whether the Veteran's PTSD and attendant symptoms substantially impact his ability to maintain gainful employment consistent with his education and occupational history.  This opinion is not in substantial compliance with the Board's October 2017 remand directives.  Accordingly, although the additional delay is regrettable, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file any relevant outstanding records of VA treatment for the disability at issue.

2.  Obtain an addendum opinion from the March 2017 or October 2017 examiner, or if unavailable, another VA psychiatrist or other appropriate clinician, to clarify whether the Veteran's alcohol dependence in remission is a complication of his service-connected PTSD or whether it is a separate diagnosis.  The clinician is requested to discuss specific treatment records, aspects of the Veteran's history, or to provide examples to support the determination. 

The clinician is also requested to comment specifically on the VA examination reports of April 2008, February 2009, and January 2011, private hospitalization records, and VA hospitalization records and the characterization of the Veteran's symptoms in those records, which were summarized within the Board's October 2017 Remand.

The clinician should provide an opinion as to whether the Veteran's service-connected PTSD and attendant symptoms substantially impact his ability to maintain gainful employment consistent with his education and occupational history, supported by examples and analysis. 

The clinician is requested to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





